Bloodwokth, J.
(After stating the foregoing facts.) The motion for a new trial contains the general grounds only. The evidence raised an issue of fact. It is the exclusive province of the jury, under all the attendant circumstances and conditions, to determine whether a witness has or has not spoken the truth. The *511jury are of the vicinage, they observe the witnesses while testifying, and they have the best opportunity for applying the legal test as to the credibility of the witnesses. In all cases the bona fieles of a transaction is to be determined by the jury. “The power of the jury to settle every issue of fact is paramount and exclusive, and interference with that prerogative of the jury is a' violation of the constitution, which imperils the liberty of every citizen.” Alexander v. State, 1 Ga. App. 291 (57 S. E. 996). Applications for new trial on the ground that the verdict is contrary to the evidence are addressed to a sound legal discretion, to be exercised by the trial judge. When this discretion has been exercised and the motion for a new trial overruled, this court will not interfere, if there is any evidence which would justify the jury in reaching the conclusion' set forth in the verdict. Since it is the sole province of the jury to pass upon the facts of the case and the credibility of the witnesses, we can not say that they were not authorized to arrive at the conclusion set forth in their verdict.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.